DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Response to Amendment
Amendment, filed on 11/30/2020 has been considered and entered.
Claims 1, 10, and 19 are amended. New claims 21-23 are added.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 9-10, 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dellock et al. (US 2017/0043709).
Regarding claim 1, Dellock et al. disclose an apparatus (illuminated badge 10 of a vehicle; see Title; Fig 5) comprising a plurality of light sources, wherein the plurality of light sources (first light source 38, including plurality of LED 46; Fig 3) are positioned on a first surface (on a PCB 62 on the substrate 60; paragraph 38); an illuminable icon (indicia 36 of Fig 3) 
Regarding claim 2, Dellock et al. disclose an isolation block (reflection member 66), wherein the illuminable icon (badge 10) comprises a first portion (viewable portion 20) and a second portion (peripheral portion 3O), and wherein the isolation block is configured to prevent light from the plurality of light sources from illuminating the second portion (30) of the illumination icon (reflecting member blocks light from light sources 42; paragraph 39; Fig 3).
Regarding claim 3, Dellock et al. disclose an isolation film (focusing optics), wherein the isolation film is configured to further prevent light from the plurality of light sources from illuminating the second portion (30) of the illuminable icon (paragraph 38).
Regarding claim 4, Dellock et al. disclose an isolation light source (third peripheral lights 50), wherein the isolated light source is configured to illuminate the second part (30) of the illumination icon, and wherein the isolation block is further configured to prevent light from the isolated light source (50) from illuminating the first part (20) of the illuminable icon (paragraph 39).
Regarding claim 5, Dellock et al. disclose that the plurality of light sources comprises a plurality of light sources (46) of a first color and a plurality of light sources (50) of a second color, wherein the plurality of light sources (46) of the first color is configured to illuminate the first portion of the illuminable icon to indicate a first condition of the information handling 
Regarding claim 6, Dellock et al. disclose that the isolated light source (50, 44) is an isolated light source of the second color, and wherein the isolated light source is configured to illuminate the second portion (30) of the illuminable icon to indicate a third condition of the information handling system (Paragraphs 27 & 39; third condition shown in Fig 4).
Regarding claim 9, Dellock et al. disclose that the illuminable icon (indicia 36) comprises a portion of a faceplate (28) of an information handling system (badge 10 of a vehicle) that is at least partially transparent (paragraph 25).
Regarding claim 10, Dellock et al. disclose an apparatus (illuminated badge 10 of a vehicle; Fig 2), comprising: a plurality of light sources (first light source 38, including plurality of LEDs 46; Fig 3) positioned on a first surface (on a PCB 62 on the substrate 60; paragraph 38); an illuminable icon (badge 10) positioned on a second surface (the viewable transparent surface 20; see Fig 2) comprising a first portion (20) and a second portion (30); and an isolation block (66), wherein the isolation block (66) is configured to prevent light from the plurality of light sources from illuminating the second portion of the illuminable icon (66 blocks light from LEDs 42, 46 to illuminate peripheral portion (Paragraphs 38-39; Figs 2-3), a light guide film (52) positioned on the first surface (on the PCB 62; clearly shown in Fig 5) and adjacent to the plurality of light sources (46,48) , wherein the light guide film is configured to diffuse light from the plurality of light sources across the illumination icon (36).

Regarding claim 15, Dellock et al. further comprising: an isolated light source (third peripheral lights 50; wherein the isolated light source (50) is configured to illuminate the second portion (30) of the illuminable icon, and wherein the isolation block (66) is further configured to prevent light from the isolated light source from illuminating the first portion of the illuminable icon (Paragraph 39).
Regarding claim 16, Dellock et al. disclose that the plurality of light sources comprises a plurality of light sources (46) of a first color and a plurality of light sources (50) of a second color, wherein the plurality of light sources (46) of the first color is configured to illuminate the first portion of the illuminable icon to indicate a first condition of the information handling system, and wherein the plurality of light sources of the second color is configured to illuminate the first portion of the illuminable icon to indicate a second condition of the information handling system (paragraphs 47-49, 70).
Regarding claim 17, Dellock et al. disclose that the isolated light source (50, 44) is an isolated light source of the second color, and wherein the isolated light source is configured to illuminate the second portion (30) of the illuminable icon to indicate a third condition of the information handling system (Paragraphs 27 & 39; third condition shown in Fig 4).


Regarding claim 19, Dellock et al. disclose an information handling system (badge 10), comprising: an illuminable icon (badge 10) positioned on a first surface (the front surface of the badge) comprising a first portion (viewable portion 20) and a second portion (peripheral portion 30); a plurality of light sources (first light source 38, including plurality of LEDs 46; Fig 3) positioned on a second surface (on PCB 62 of the substrate 60) different from the first surface; configured to illuminate the first portion of the illuminable icon; an isolated light source (44, 50) configured to illuminate the second portion (30) of the illuminable icon; a light guide film (52) positioned on the second surface (on the substrate 60) and adjacent to the plurality of light sources, the light guide film (52) configured to diffuse light from the plurality of light sources across the first portion of the illuminable icon; and an isolation block (66) configured to prevent light from the plurality of light sources from illuminating the second portion of the illuminable icon and to prevent light from the isolated light source from illuminating the first portion of the illuminable icon (paragraphs 38-39; Fig 3).
Regarding claim 20, Dellock et al. disclose that the plurality of light sources comprises a plurality of light sources(46) of a first color and a plurality of light sources (44, 50) of a second color, wherein the isolated light source (44, 50) is a light source of the second color, wherein the plurality of light sources of the first color is configured to illuminate the first portion (20) of the illuminable icon to indicate a first condition of the information handling system, wherein the plurality of light sources (48) of the second color is configured to illuminate the first portion 
Regarding claims 21-23, Dellock et al. disclose plurality of light sources deliver light in a direction away from the illuminable icon (36; see Fig 5; specifically light sources 48, 50 directs light away from the icon FORD).
Response to Arguments
Applicant's arguments filed on 11/30/2020 have been fully considered but they are not persuasive.
Applicant contends that “light guide sources 38/46 are not positioned on the same surface as the light guide 52”.
Examiner respectfully disagrees, first of all. both light sources 48, 46, 50  and the light guides 52 are positioned on the same surface of substrate 60, clearly shown in Fig 5.
Some light sources may be not exactly under the light guides 52 but they are positioned on the same surface of substrate 60, while the icon 36 is positioned on the viewable surface 20 which is different from substrate 60.
			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Karabi Guharay/
Primary Examiner, Art Unit 2875